In a libel action, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated September 17,1974, which denied their motion for further disclosure. Order reversed, in the interests of justice, without costs, motion granted and case stricken from the Trial Calendar. The incomplete preparation of plaintiffs’ cause may be attributable to their counsel’s lingering terminal illness, and they should not suffer as a result thereof. The case should be stricken from the Trial Calendar in order to permit both sides to pursue their respective pretrial procedures. Gulotta, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur. •